DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (2018/0053032) in view of Murade (6,330,044).Regarding claims 1 and 14, Ding et al. teach in figure 10 and related text a display panel, comprising: 
a substrate and a plurality of pixel units 150 (see figure 16) disposed on the substrate, 

wherein the driving circuit is disposed between the substrate and the light-emitting component 150, and 
the driving circuit is configured for driving the light-emitting component to emit light; 
wherein at least one light-emitting component is a micro Light Emitting Diode (LED); 
wherein for a pixel unit in which the light-emitting component is the micro LED, the driving circuit at least comprises a first transistor, 
wherein a source S and a drain D of the first transistor are disposed in a source-drain layer, and 
a first electrode (the electrode connecting element 121 to the drain of the transistor) of the micro Li D is electrically connected to the source or the drain of the first transistor and 
wherein the pixel unit in which the light-emitting component is the micro LED further comprises a metal structure 121, wherein the metal structure 121 is disposed between the substrate and the source-drain layer S/D, and 
the source of the first thin film transistor is electrically connected to the first electrode of the micro LED, and the source of the first thin film transistor is electrically connected to the metal structure, or, the drain of the first thin film transistor is electrically connected to the first electrode of the micro LED, and the source of the first thin film 

Ding et al. do not teach using a first thin film transistor 102.
Murade teaches in figure 5 and related text using a first thin film transistor.
Ding et al. and Murade are analogous art because they are directed to light emitting semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ding et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a first thin film transistor, as taught by Murade, in Ding et al.’s device, in order to improve the device characteristics as is well-known in the art.

Regarding the claimed limitation of the source of the first thin film transistor is electrically connected to the first electrode of the micro LED, and the source of the first thin film transistor is electrically connected to the metal structure, or, the drain of the first thin film transistor is electrically connected to the first electrode of the micro LED, and the source of the first thin film transistor is electrically connected to the metal structure (i.e. the source or the drain of the first thin film transistor is electrically connected to the first electrode of the micro LED and to the metal structure), 


Regarding claim 2, Ding et al. teach in figure 8 and related text that the driving circuit further comprises a capacitance structure 140, the capacitance structure comprises a first electrode plate 133a and a second electrode plate 133c disposed opposite to the first electrode plate, and wherein the first thin film transistor comprises a gate; and 
	wherein the metal structure 121 is disposed in one metal layer, and the metal structure is manufactured in a same layer as one of the first electrode plate, the second electrode plate, or the gate of the first thin film transistor.

Regarding claim 4, Ding et al. teach in figure 8 and related text that the driving circuit further comprises a capacitance structure 140, wherein the capacitance structure comprises a first electrode plate 133a and a second electrode plate 133c disposed opposite to the first electrode plate, and wherein the first thin film transistor comprises a gate; 
Ding et al. do not teach that the pixel unit comprises a light shielding structure disposed between an active layer of the first thin film transistor and the substrate, and wherein the light shielding structure is overlapped with a channel region of the active layer; and wherein the metal structure is disposed in one metal layer, and the metal structure is manufactured in a same layer as one of the first electrode plate, the second electrode plate, the gate of the first thin film transistor, or the light shielding structure.
Murade teaches in figure 5 and related text that the pixel unit comprises a light shielding structure 7 disposed between an active layer of the first thin film transistor and the 
Ding et al. and Murade are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ding et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the pixel unit comprises a light shielding structure disposed between an active layer of the first thin film transistor and the substrate, and wherein the light shielding structure is overlapped with a channel region  of the active layer; and wherein the metal structure is disposed in one metal layer, and the metal structure is manufactured in a same layer as one of the first electrode plate, the second electrode plate, the gate of the first thin film transistor, or the light shielding structure, as taught by Murade, in Ding et al.’s device, in order to improve the device characteristics by adjusting the light illumination. 

Regarding claim 6, Ding et al. teach in figure 8 and related text that the micro LED is overlapped with the metal structure 121 (the metal structure located above he active region of the micron LED), and the micro LED is overlapped with the source or the drain of the first thin film transistor electrically connected to the first electrode of the micro LED.



Regarding claim 7, Ding et al. teach in figure 8 and related text that in a plane parallel to the substrate, at least one of the source or the drain of the first thin film transistor electrically connected to the first electrode of the micro L ED or a portion of the metal structure disposed in at least one metal layer comprises at least one notch.

Regarding claim 8, Ding et al. teach in figure 8 and related text that in the plane parallel to the substrate, at least one of the source or the drain of the first thin film transistor electrically connected to the first electrode of the micro LED.  
Ding et al. do not teach that the portion of the metal structure disposed in at least one metal layer has an E-shape or U-shape.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the portion of the metal structure disposed in at least one metal layer has an E-shape or U-shape in prior art’s device in order to improve the device characteristics by distributing the electrical field in the device.  

Regarding claim 9, Ding et al. teach in figure 8 and related text that the micro LED further comprises an LED semiconductor structure and a second electrode, and the first electrode and the second electrode are disposed on a same side of the LED semiconductor structure along a direction perpendicular to the substrate.



Regarding claim 13, Ding et al. teach in figure 8 and related text that along a direction perpendicular to the substrate, a position where the source or the drain of the first thin film transistor electrically connected to the first electrode of the micro LED is electrically connected to an active layer does not overlap with a position where the source or drain of the first thin film transistor electrically connected to the first electrode of the micro LED is electrically connected to the metal structure.

Regarding claim 15, Ding et al. teach in figure 10 and related text that the first thin-film transistor and the metal structure 121 are used as heat dissipation structures for the pixel unit in which the light- emitting component is the micro LED, because the metal structure inherently dissipates heat since it comprises metal.  The first thin-film transistor dissipates heat since it is well known in the art that transistors becomes warm during operation.

Regarding claim 16, Figure 10 of Ding et al. clearly depicts that the source S of the first thin film transistor is electrically connected to the metal structure 121 through a via hole, .
Response to Arguments
1.	Applicants argue that Ding et al. do not teach that the source of the first thin film transistor is electrically connected to the first electrode of the micro LED, and the source of the first thin film transistor is electrically connected to the metal structure, or, the drain of the first thin film transistor is electrically connected to the first electrode of the micro LED, and the source of the first thin film transistor is electrically connected to the metal structure 

1.	Ding et al. teach in figure 10 and related text that the source S or the drain D of the first thin film transistor is electrically connected to the first electrode (the electrode connecting element 121 to the drain of the transistor) of the micro LED and to the metal structure 121, as required by the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





O.N.								/ORI NADAV/
11/25/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800